Citation Nr: 1221483	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  10-00 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active service from September 1964 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran has claimed service connection for PTSD.  Construing the claim liberally, however, the Board finds that it should be characterized as one for service connection for a psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order) (it is the responsibility of the Board to consider alternate current conditions within the scope of the claim).  The Board has therefore recharacterized the issue on appeal as is listed on the title page of this Remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that the Veteran's claim for service connection for a psychiatric disorder, to include PTSD, has been denied due to the lack of a confirmed diagnosis of PTSD and a verifiable/verified in-service stressor.  

As to a diagnosis, the Board notes that, in April 2011 (after his claims file had been forwarded to the Board), the Veteran submitted to the RO a psychiatry treatment note from the VA Medical Center in Kansas City, Kansas, dated April 14, 2011, which demonstrates a diagnosis of PTSD and depression secondary to colorectal cancer.  This note also indicates the Veteran had been attending PTSD group therapy as well as individual talk therapy on a monthly basis.  VA treatment records relating to the Veteran's mental health treatment are not in the claims file but are obviously highly relevant to the issue of whether he has a diagnosis of any psychiatric disorder, to include PTSD.  In addition, VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Upon remand, the Veteran's mental health treatment records from the VA Medical Center in Kansas City, Kansas, should be associated with his claims file.

As for whether the Veteran has a verifiable/verified stressor, the evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat-related, then the veteran's lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

In the present case, the Board notes that the evidence does not establish that the Veteran was in combat during service.  The available service records show the Veteran served in the Republic of Vietnam from November 1967 to August 1968.  During that period of service, he was assigned to the H&SCO, 3dBn, 1stMar, 1stMarDiv (Rein) FMF (which was redesignated in June 1968 as H&SCO, BLT 3/1, 9thMar).  The Veteran's military occupational specialty was that of a cook.  He is in receipt of the National Defense Service Medal, the Vietnam Service Medal, and the Vietnam Campaign Medal, which are not indicative of combat.  As there is no evidence in the available service records to establish that the Veteran was engaged in combat, his claimed in-service stressors would normally have to be independently corroborated, which it has been determined that they have not been.

Importantly, however, recent regulatory amendments have changed the evidentiary standards regarding stressors based on a veteran's fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f)(3).  Under the recent amendments, lay evidence may establish an alleged stressor where: 1) the stressor is related to a veteran's fear of hostile military or terrorist activity; 2) a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor; 3) the stressor is consistent with the places, types, and circumstances of a veteran's service; and 4) there is no clear and convincing evidence to the contrary.  Fear of hostile military or terrorist activity occurs where a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010, but which have not been decided by the Board as of July 13, 2010.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).  As such, they are applicable to this case.  It appears that, in this case, several of the stressors claimed by the Veteran are related to his fear of hostile military or terrorist activity during his service in the Republic of Vietnam.

The Veteran has not been afforded an examination to ascertain if he has PTSD within the scope of the new regulation.  He must, therefore, be provided a VA examination, to be conducted by a VA psychiatrist or psychologist or VA contract psychiatrist or psychologist, for the purpose of determining whether he has PTSD related to his claimed in-service stressors or otherwise has a psychiatric disability that began during service or is otherwise related to his period of active service.  See 38 U.S.C.A. § 5103A(d); 75 Fed. Reg. 39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)); Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the Veteran's claims file all records of mental health treatment that he has received at the VA Medical Center in Kansas City, Kansas since his discharge from active duty in September 1968.  All efforts to obtain VA records should be fully documented, and the VA facility should provide a negative response if records are not available.

2.  Then, arrange for the Veteran to undergo a VA mental health examination with a VA or VA contract psychiatrist or psychologist.  The purpose of the examination is to determine whether the Veteran has a psychiatric disability, to include PTSD, that had its onset in, or was aggravated by, active service, or is a result of any incident of service.  The claims file (including a copy of this Remand) must be made available to the examiner, and a notation that this review has taken place should be made in the examination report.  All indicated tests and studies must be performed.  A complete history of the Veteran's psychiatric symptoms should be obtained.  

The examiner must provide a diagnosis for each psychiatric disorder found, and should include a specific finding as to whether the Veteran has PTSD.  If PTSD is diagnosed, the examiner must specifically opine as to whether it is at least as likely as not (50 percent or greater likelihood) that any stressor (or stressors) claimed by the Veteran to be linked to a fear of hostile military activity is (are) adequate to support a diagnosis of posttraumatic stress disorder as set out under DSM IV, and whether the Veteran's symptoms are related to that claimed stressor(s).  [For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.]  The examiner should be advised that, in rendering his/her opinion, he/she should disregard any stressors reported that do not meet the above criteria (specifically, any stressors not the result of hostile military or terrorist activity).  

If any psychiatric disability other than PTSD is diagnosed, the examiner should opine as to whether it is at least as likely as not (50 percent or greater likelihood) that such disability had its clinical onset during service or is otherwise related to service.  In answering this question, the examiner should address the Veteran's competent reports regarding the frequency and severity of his psychiatric problems.  [The examiner must set forth the medical reasons for accepting or rejecting any of the Veteran's statements regarding continuity of symptoms since his period of military service.]  

For all opinions/conclusions reached, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state, and should provide a complete explanation for the reasons for such a finding.  

3.  Thereafter, readjudicate the issue of entitlement to service connection for a psychiatric disorder, to include PTSD.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative, and an appropriate period of time should be allowed for response.  Then, the appeal should be returned to this Board for further appellate review, if in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

